UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of May 2016 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes o No x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/Moshe Eisenberg Moshe Eisenberg Chief Financial Officer Dated: May 5, 2016 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park Migdal Ha’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.comWeb site: http://www.camtek.com CAMTEK LTD. Moshe Eisenberg, CFO Tel: + Mobile: + moshee@camtek.com INTERNATIONAL INVESTOR RELATIONS GK Investor Relations Ehud Helft / Gavriel Frohwein Tel: (US) 1 camtek@gkir.com FOR IMMEDIATE RELEASE CAMTEK ANNOUNCES FIRST QUARTER 2016 RESULTS Q1 revenues of $24.5 million-12% increase year over year; Expects growth in Q2 - guidance of $25-27 million MIGDAL HAEMEK, Israel – May 5, 2016 – Camtek Ltd. (NASDAQ: CAMT; TASE: CAMT), today announced its financial results for the quarter ended March 31, 2016. Highlights of the First Quarter 2016 · Revenues of $24.5 million, up 12% year over year; · Non-GAAP operating income of $0.5 million; GAAP operating income of $0.4 million; · Non-GAAP net income of $0.2 million; GAAP net income of $0 million; · Q2 revenue guidance of $25 to $27 million, representing 6% sequential growth at the midpoint; Rafi Amit, Camtek’s Chairman and CEO, commented, “We are pleased with our revenues in the first quarter of 2016, a 12% increase overthose of last year in what is typically the weakest quarter. Gross margin in the quarter was lower than Camtek’s usual range due to a specific turnkey deal from a PCB customer with longer-term strategic value. This order also had an impact on our overall profitability in the quarter. We expect the gross margin to return to the typical range in the second quarter. The advanced packaging market continues to grow and capture a larger portion of the capital expenditure made by major manufacturers. We remain in a strong position to capitalize on this.” Added Mr. Amit, “For the second quarter, we expect revenue between $25- $27 million. Our end-markets remain strong and we are on track for a solid 2016.” First Quarter 2016 Financial Results Revenues for the first quarter of 2016 were $24.5 million. This compares to first quarter 2015 revenues of $21.8 million and fourth quarter 2015 revenues of $25.8 million. Gross profit on a GAAP basis in the quarter totaled $10.3 million (42.2% of revenues), compared to $9.8 million (45.1% of revenues) in the first quarter 2015 and $10.6 million in the fourth quarter of 2015 (41.3% of revenues). Gross profit on a non-GAAP basis in the quarter totaled $10.3 million (42.3% of revenues), compared to $9.8 million (45.2% of revenues) in the first quarter 2015 and $11.7 million in the fourth quarter of 2015 (45.4% of revenues). Operating profit on a GAAP basis in the quarter totaled $372 thousand (1.5% of revenues), compared to $1.1 million (5.2% of revenues) in the first quarter 2015 and an operating loss of $14.1 million in the fourth quarter of 2015. Fourth quarter 2015 results included a $14.6 million one-time charge for the loss in the patent litigation process against Rudolph Technologies. Operating profit on a non-GAAP basis in the quarter totaled $451 thousand (1.8% of revenues), compared to $1.2 million (5.5% of revenues) in the first quarter 2015 and $1.8 million in the fourth quarter of 2015 (6.8% of revenues). Financial expenses on a GAAP basis in the quarter totaled $232 thousand, compared to $847 thousand in the first quarter 2015 and $388 thousand in the fourth quarter of 2015. Financial expenses on a non-GAAP basis in the quarter totaled $142 thousand, compared to $624 thousand in the first quarter 2015 and $238 thousand in the fourth quarter of 2015. Net income on a GAAP basis in the quarter totaled $24 thousand, or $0.00 per diluted share. This compares to net income of $52 thousand, or $0.00 per diluted share, in the first quarter 2015 and a net loss of $10.1 million, or $0.30 per share, in the fourth quarter of 2015. Fourth quarter 2015 results included a $14.6 million one-time charge for the loss in the patent litigation process against Rudolph Technologies. Net income on a non-GAAP basis in the quarter totaled $193 thousand, or $0.01 per diluted share. This compares to net income of $334 thousand, or $0.01 per diluted share, in the first quarter 2015 and a net income of $2.9 million, or $0.08 per diluted share, in the fourth quarter of 2015. Cash, cash equivalents, short and long-term restricted deposits, as of March 31, 2016 were $33.7 million (out of which $7.9 million are restricted deposits) compared to $38.7 million as of December 31, 2015. The Company reported a negative operating cash flow of $4.6 million during the quarter, principally due to timing of collection. Due to a local tax issue, the $14.6 million judgement payment to Rudolph Technologies has not been paid yet and is expected to be paid once the court will provide his final guidance. Conference Call Camtek will host a conference call today, May 5, 2016, at 9:00 am ET. Rafi Amit, Chairman and CEO, and Moshe Eisenberg, Chief Financial Officer, will host the call and will be available to answer questions after presenting the results. To participate, please call one of the following telephone numbers a few minutes before the start of the call. US: 1 at 9:00 am Eastern Time Israel: 03 918 0685at 4:00 pm Israel Time International: + For those unable to participate, the teleconference will be available for replay on Camtek’s website at http://www.camtek.com/ beginning 24 hours after the call. ABOUT CAMTEK LTD. Camtek Ltd. provides automated and technologically advanced solutions dedicated to enhancing production processes, increasing products yield and reliability, enabling and supporting customers' latest technologies in the Semiconductors, Printed Circuit Boards (PCB) and IC Substrates industries. Camtek addresses the specific needs of these interconnected industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing and functional 3D inkjet printing. This press release is available at www.camtek.com . This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC. Use of non-GAAP Measures This press release provides financial measures that exclude certain items such as: (i) revaluation of liabilities with respect to the acquisitions of Printar and Sela; (ii) share based compensation expenses; (iii) inventory write-downs related to the one-color Gryphon systems; (iv) goodwill impairment; and (v) loss from litigation, and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these Non-GAAP financial measures provide meaningful supplemental information regarding our performance. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and therefore felt it is important to make these non-GAAP adjustments available to investors.A reconciliation between the GAAP and non-GAAP results appears in the tables at the end of this press release. Consolidated Balance Sheets (In thousands) March 31, December 31, U.S. Dollars (In thousands) Assets Current assets Cash and cash equivalents Short-term restricted deposits Trade accounts receivable, net Inventories Due from affiliated companies - Other current assets Deferred tax asset Total current assets Fixed assets, net Long term inventory Deferred tax asset Other assets, net Intangible assets, net Total assets Liabilities and shareholders’ equity Current liabilities Due to affiliated companies 54 - Trade accounts payable Other current liabilities Total current liabilities Long term liabilities Liability for employee severance benefits Other long term liabilities Total liabilities Commitments and contingencies Shareholders’ equity Ordinary shares NIS 0.01 par value, 100,000,000 shares authorized at March 31 2016 and at December 31, 2015; 37,440,552 issued shares at March 31, 2016 and at December 31, 2015; 35,348,176 shares outstanding at March 31, 2016 and at December 31, 2015 Additional paid-in capital Retained losses ) ) Treasury stock, at cost (2,092,376as of March 31, 2016 and December 31, 2015) ) ) Total shareholders' equity Total liabilities and shareholders' equity Camtek Ltd. Consolidated Statements of Operations (in thousands, except share data) Three months ended March 31, Year ended December 31, U.S. dollars Revenues Cost of revenues Gross profit Research and development costs Selling, general and administrative expenses Reorganization and impairment - - Loss from litigation - - Total operating expenses Operating income (loss) ) Financial expenses, net ) ) ) Income (loss) before income taxes ) Income tax (expense) benefit ) ) Net income (loss) 24 52 ) Earnings (loss) per ordinary share: Basic ) Diluted ) Weighted average number of ordinary shares outstanding: Basic Diluted Camtek Ltd. Reconciliation of GAAP To Non-GAAP results (In thousands, except share data) Three months ended March 31, Year ended December 31, U.S. dollars U.S. dollars Reported net income (loss) attributable to Camtek Ltd. on GAAP basis 24 52 ) Acquisition of Sela and Printar related expenses (1) 90 Inventory write-downs (2) - - Share-based compensation 79 60 Loss from litigation, net of tax (3) - - Non-GAAP net income Non –GAAP net income per share, basic and diluted Gross margin on GAAP basis % % % Reported gross profit on GAAP basis Acquisition of Sela and Printar related expenses (1) - - - Inventory write-downs (2) - Share-based compensation 7 6 24 Non- GAAP gross margin % % % Non-GAAP gross profit Reported operating income (loss) attributable to Camtek Ltd. on GAAP basis 372 1,138 ) Acquisition of Sela and Printar related expenses (1) - - Inventory write-downs (2) - Share-based compensation 79 60 Loss from litigation (3) - Non-GAAP operating income During the three months ended March 31, 2016 and 2015 and the year ended December 31, 2015, the Company recorded acquisition expenses of $0.1 million, $0.2 million, and $0.8 million, respectively, consisting of: (1) Revaluation adjustments of $0.1 million, $0.2 million, and $0.6 million, respectively, of contingent consideration and certain future liabilities recorded at fair value. These amounts are recorded under finance expenses line item; and (2) Implication of re-organization and impairment charges of $0, $0, and $0.1 million respectively. During the three months ended March 31, 2016 and 2015 and the year ended December 31, 2015, the Company recorded inventory write downs in the amount of $0 million, $0 million, and $1.0 million, respectively, recorded under cost of revenues line item. During the year ended December 31, 2015, the Company recorded a provision of $14.6 million($13.3 million net of tax) in conjunction with the final court ruling on February 3, 2016 in Camtek’s appeal in the patent infringement case of Rudolph Technologies Inc. regarding the Falcon system.
